DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the Patent board decision issued 11/6/2018. The PTAB decision resulted in the examiners rejection being reversed for claims 10-12, and 15-35.
Claims 10-12 and 15-35 are presently pending and are presented for examination.

Quayle Action
This application is in condition for allowance except for the following formal matters:
 
Examiners note on drawing objections
In the office actions mailed 7/3/2017 and 4/19/2018, the examiner issued an objection to the drawings filed 12/14/2015 under 37 CFR 1.83(a) because they failed to identify elements as described in the specification and failed to show every feature of the claimed invention.
In the response filed 8/20/2018, the applicant filed replacement sheets to the drawings that introduced new matter into the disclosure.
The Examiner in response (OA mailed 11/1/2018) issued a new drawing objection under 35 U.S.C. 132(a).
In the response filed 1/31/2019, the applicant filed a replacement sheet correcting some but not all drawing objections and the Examiner in response (OA mailed 5/30/2019) maintained 
In the response filed 8/28/2019, the Applicant again filed replacement sheets to the drawings that corrected some but not all of the drawing objections.
As such, the drawing amendments filed on 8/20/2018, 1/31/2019, and 8/28/2019 were considered but not approved by the Examiner. The originally filed drawings filed on 12/14/2015 are objected to for following reasons set forth below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to identify the elements as described in the specification. Specifically figure 1 contain elements with no description (i.e. the generic box elements). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Specifically, the following features are not identified in the drawings:

Claim 10 and similarly claims 15 and 16 recites:
a converter including an inverter;
the converter is adapted to limit the output current of the inverter to a current value such that a charging power is controlled toward a maximum value, and
the converter includes a maximum power point tracker that sets the output current value such that the charging power is regulated toward a maximum value.
The claimed converter nor a converter including an MPP tracker that is configured to perform the claimed features specified above are not identified in the drawings.

Claim 16 also recites “the AC voltage supplied by the voltage source feeds a rectifier of 
Claim 26 and recites “An MPP tracking method for charging an accumulator…”. and  “A method for charging an accumulator with the aid of a charging system that includes a DC voltage source”.
Claimed MPP tacking method is not identified in the drawings and claimed method for charging an accumulator are not identified in the drawings.
The drawings are further objected to under 37 CFR 1.83(a) because Fig 1 do not contain labels. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiners note on Specification objections
In the office actions mailed 7/3/2017 and 4/19/2018, the examiner issued an objection to the drawings filed 12/14/2015 under 37 CFR 1.83(a) because they fail to identify elements as described in the specification and failed to show every feature of the claimed invention.

“According to the present invention, in the charging system the objective is achieved according to the features in Claim 1, in the use according to the features of Claim 8, and in the method according to the features indicated in Claim 9”
In response (OA mailed 11/1/2018 and 5/30/2019), the Examiner issued new objections under 35 U.S.C. 132(a) and 37 CFR 1.83(a) to the specification amendment filed on 8/20/2018.
In the response filed 8/28/2019, the applicant filed an amendment to the specification that did not correct all of the objections to the specification identified in the OA 5/30/3019.
The Examiner therefore in response (OA mailed 12/5//2019) maintained the objections to the spec under 35 U.S.C. 132(a) and under 37 CFR 1.83(a) because the specification contained said language cited above. 
As such, the specification amendments filed on 8/20/2018 and 8/28/2019 were considered but not approved by the Examiner. 
The originally filed specification dated 12/14/2015 is objected to for following reasons set forth below.



Specification
The specification filed on 12/14/2015, 8/20/2018, includes the following claim language: 
Claim 1, in the use according to the features of Claim 8, and in the method according to the features indicated in Claim 9” which is objected to because it references specifics claims (i.e. features in Claim 1, features in Claim 9) that may change scope, meaning or can also be cancelled.
However, the original disclosure does not support “in the charging system the objective is achieved according to the features in Claim 1, in the use according to the features of Claim 8, and in the method according to the features indicated in Claim 9”. Pg. 26 lines 18-20 and is therefore new matter.
Additionally, recited specification refers to specific claims (e.g. “features in Claim 1, in the use according to the features of Claim 8, and in the method according to the features indicated in Claim 9) which is objected to as claim language may change scope and/or meaning or can also be cancelled.
Applicant is required to cancel the new matter in the reply to this Office Action.

Allowable Subject Matter
Claims 10-12, and 15-35 are allowed.
The following is a statement of reasons for allowance:  
Regarding independent claim(s) 10,  although the prior art discloses A charging system, comprising: an accumulator; a DC voltage source; a converter including an inverter; and a 
“the converter is adapted to limit the output current of the inverter to a current value such that a charging power is controlled toward a maximum value, and the converter includes a maximum power point tracker that sets the output current value such that the charging power is regulated toward a maximum value.”

Regarding independent claim(s) 15,   although the prior art discloses A charging system, comprising: an accumulator; a DC voltage source; a converter including an inverter; and a rectifier, wherein: a DC current at least one of supplied and driven by the DC voltage source is supplied to a DC-voltage-side terminal of the inverter, the inverter includes semiconductor switches that are controllable in a pulse-width modulated manner for generating an output-side AC voltage, the output-side AC voltage feeds the rectifier that produces a rectified output-side voltage that at least one of functions and acts as a charging voltage for the accumulator, the converter is adapted to detect an output current of the inverter, an effective value of the output current corresponds to a charge current of the converter, the output-side AC voltage is a 
 “the converter is adapted to limit the output current of the inverter to a current value such that a charging power is controlled toward a maximum value.”

Regarding independent claim(s) 16,  although the prior art discloses a charging system, comprising: an accumulator; a voltage source; a converter including an inverter; and a rectifier, wherein: a current at least one of supplied and driven by the voltage source is supplied to a DC-voltage-side terminal of the inverter, the inverter includes semiconductor switches that are controllable in a pulse-width modulated manner for generating an output-side AC voltage, the output-side AC voltage feeds the rectifier that produces a rectified output-side voltage that at least one of functions and acts as a charging voltage for the accumulator, the converter is adapted to detect an output current of the inverter, an effective value of the output current corresponds to a charge current of the converter, the output-side AC voltage is a controllable variable, the voltage source is a generator, and the AC voltage supplied by the voltage source feeds a rectifier of the converter, a DC-voltage-side output of the converter feeding an inverter of the converter. the prior art of record does not disclose or teach the combination of:
“the converter is adapted to limit the output current of the inverter to a current value such that a charging power is controlled toward a maximum value, the converter includes a maximum power point tracker that sets the current value such that the charging power is regulated toward a maximum value.”

Regarding independent claim(s) 26, although the prior art discloses a maximum power point tracking method for charging an accumulator, comprising: charging the accumulator by an inverter that is actuated in a pulse-width modulated manner and supplied from a DC voltage source; and, the prior art of record does not disclose or teach the combination of:

“limiting an output current of the inverter to a current value such that a charging power is controlled toward to a maximum value.”

Regarding independent claim(s) 32, although the prior art discloses a method for charging an accumulator with the aid of a charging system that includes a DC voltage source, a converter, and a rectifier, the method comprising: supplying a DC current that is one of supplied and driven by the DC voltage source to a DC-voltage-side terminal of an inverter; actuating semiconductor switches of the inverter in a pulse-width modulated
manner in order to generate an output-side alternating voltage of the inverter; rectifying the output-side alternating voltage, wherein the output-side rectified voltage at least one of functioning and acting as a charging voltage for the accumulator; detecting an output current of the inverter, the prior art of record does not disclose or teach the combination of:
“limiting the output current of the inverter to a current value such that a charging power is controlled, by maximum power point tracking, toward a maximum value.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579. The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859